Title: Stephen Cathalan to Thomas Jefferson, 30 March 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


                    
                        
                            Dear sir—
                            Marseilles
the 30th March 1818
                        
                        by my Last Respects of the 15th September Last, I Remited you Bill of Loading, with the Invoice of
                        2 Casks in Dble Casks Rivesaltes’s Wine—
                        4 Boxes Containing together 200 Bottles dito Bellet-Nice
                        I Shipped on the Brig Agent of alexia Willm Lewis Mer, Bound for new-york, Consigned to the Collector of that District amounting to F1215–60100—To your Debit;
                        a few Days after I went, by Sea to Leghorn, & in my absence Mr Joshua Dodge (whom I had appointed and is Still my attorney for this Consulate of the United States) Received and Shipped on the Brig Benefactor of alexandria Jonan Howland Master Bound for alexandria;—
                        Two Boxes Conting together one Hundred Bottles old red wine of L’Edenon 1st quality, as pr Bill of Loading and Invoice herein  Inclosed, amounting to   F168–75—also to your Debit;—
                        Mr Dodge Sent by that vessel one of the Bills of Lading to the Collector of that District,—Requesting him to Inform you of that Shipment, on the arival of that vessel.
   ^By the herein Inclosed acct curt it Result a Balance in my favor .ƒ.392.77—which you will remit me if free of Errors—when Convenient, as I will not value on you for it.

                        Your very kind favour of the 2d August last under Cover of your Friend Mr David Higgingbotham of Richmond Virga, Reached my Residence during my Said absence;
                        on my Return here, I Paid the due attention about the wines &a he Requested from me on your Recommendation in his Favor; but tho’ Since the 12th Dber Last, I asked to Mr F. Durand of Perpignan (who was & is Still in Paris, as a Member of the house of the Deputies) the wine of Rivesaltes Mr Dd Higam wished from me, his attorney who promised in answer, to Send it to me, very Soon, has So much delayed to do it, notwithstanding a mutual followed Correspondance, & his Repeated Promises, his Last being Received on the 10th Inst that I, tired of waiting So Long for it, I have wrote him on the 28th Inst that I must have it, if not already on the way by Land, as it was his Last Intention, in 10 a 12 days—to embrace the opportunity of the 1st aman vessel ready to Sail from this Port for the Cheasapeack, in 15 Days hence;
                        it is this Dayly Expectation of being able of Executing the demand of your Friend, which has been the Cause that I have Postponed of answering to your & his Letter; till now;—indeed, the few aman vessels we had here in December & Since, did sail for the East or west Indies, and it is only Since this month of March only, that there is Two or Three Bound for the U. states;—I beg you however to accept my Excuses for my not having answered to you Sooner thro’ other Ports of France;—as to your very kind Explanation about Mr Alex Paulian Wallong, who was So bold, as to have wrote you, and after to have Called on you, pretending =he had been the Bearer of a Letter to you from me, Calling himself my Cousin,!— which Letter, he pretended to have forwarded to you in one of his own from new-york by mail= &a &a you did very well to Doubt of the veracity of his Such assertions; & I would be very Sorry, if he had gone So far, as to ask you, your assistance for Some money, that you Should have advanced any to him, Such however trifflying would be the Sum; but I hope it has not been the Case;—There is the Fact;—viz—
                        he arived in June 1816—bearer of Passports delivered to him in march Preceeding by wam Lee Esqr Consul of the U.s. & by the Mayor of Bordeaux, for Toulouse, vized there for Montpellier nismes & Marseilles; his object at nismes was to Claim on his father’s property (if any was Left) who was a native of that City if any to be found, but tho’ he was of a Respble one  he  Soon  found out, that his Father, who had left Long before the French Revolution, Nismes
   ^who died at new-york a Citizen of the U.s.
 had Left that City Leaving nothing behind, and his own Relations in Low Circumstances,! he then Came here to procure a Passage home; which Could not be Got Gratis; my She Cousin (or Cousine) Cathalan de L’Edenon, being then lately arived from Nismes, in my house to Spend a few months with me, Saw him when he made me his Pityfull history, which prompted me to assist him as much as in my Power, on the assurances of Miss Cathalan, that what he Said was the Truth, She knowing his family &a & that the Mayor of nismes had done what he Could in his Behalf;—but whatever may be his Respble Family, Miss Cathalan nor I either by the masculine or Female Lines, we have not the Least family’s Connection, by Parents or alliances with his own family,  Except friendly visits, at nismes, between a Part of his family & Miss Cathalan;—The Best Proof I can Give you,—meantime I may find the Letter he wrote me from Cadix where he arived from Marseilles, which I will then Send you, is the Inclosed Suscription which I engaged him to open for his Relief during his Stay here; and you will, my Dear sir, observe that Should he had been even the Lattest or the Least Relation to me or  to my Family, I would not have Suffered it to be made and undersigned,!  as I would, my Self & with my own money, have furnished him with what he might have been necessary, to proceeed to Cadix where he wished to Go before Returning to the U. states, Saying he had Claims for money due to him;—of Course he  has Commited Two Falsewood towards you—
                        The First to be bearer of  a Letter for you from me,—which I never Granted to him—
                        The 2d to have pretended that he is a Cousin of mine; however, I Cannot Complain of him, upon any other Subjects, he wrote me a very Gratefull Letter from Cadix; I found him while with me, a young man of Talents, but rather awkward, owing to his Low Circumstances;
                        Since my Letters to you of July Last, Inclosing my Resignation, till and Included my Last of the 15th Sepber I have not been favoured with answers from you, nor from the  Secretary of the navy or any of the Executive neither about the appointment of the young Mr Vor adolph Sasserno of nice; but I am not Surprised of it, and I wait with Patience for what you will have, in your wisdom & Friendship for me, determined with the President, either in letting me Continue Longer in office, or he in appointing a Sucessor to me;—as I Think, that a General work, on the american Consuls appointments or nominations towards h.M. the king of France to obtain new Exequatur, and some other Powers, as well Laws or Regulations, may have taken Place during this Session of Congress,—the Result whereof may not be known this way before may or June next;
                        in the Interim, this Consulate is Continuing to Go on, Thro’ Mr Ja Dodge Empowered by me, under my Dayly Survey & Responsability; and I have the Pleasure to Inform you, to my own Satisfaction, & I  may add of the americans Citizens Resorting here; Thus I hope that in Concert of the Secrry of the navy Mr Crowninshield, his Protector you will Succeed near the President to have Mr Dodge appointed as my Successor, as I wish him he may be; I have the honor to be with Respect
                        
                            Dear sir your most obedt & Devoted Servant,
                            Stephen Cathalan.
                        
                    
                    
                    
                        always at your & Friends Command—I have not yet Received any orders about wines &a from the President James Munroe.
                        herein Inclosed  my Letter for your Grandson Ths Jefferson Randolph, which I Leave unsealed for your Perusal; I Refering you to it—
                    
                